Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Rejoin claim 21.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3, 5-25 are allowable over the prior art.  As to claim 1, the closest prior art of record is found in Sakamoto (US 5242858).  The reference is fully discussed in the previous office action.  Sakamoto fails to teach forming a first undoped polycrystalline silicon layer on the silicon substrate, and forming the doped polycrystalline silicon layer including the first dopant on the first undoped polycrystalline silicon layer and a thickness of the doped polycrystalline silicon layer being smaller than a thickness of the first undoped polycrystalline silicon layer.  The Sakamoto reference teaches injected dopants with heat treatment and, as such, there is no other teaching(s) that would have motivated a skilled artisan to modify the Sakamoto reference to arrive at the instant invention without undue experimentation and/or improper hindsight.
Claims 3 and 5-25 depend from claim 1 and are allowable, at least, by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726